Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,702,395. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose an apparatus that comprises a guide having a platform having a first side, a second side, and a hole extending through the first and second sides, the first side configured to receive a membrane, a guide tube having a first end, a second end, and a channel extending from the first end to the second end, the first end configured to be coupled to the platform, and an applicator comprising a first end, a second end, and an elongated body extending from the first end to the second end, the elongated body having a length greater than a length of the guide tube, the second end of the applicator configured to push the membrane through the guide tube to an application site in a patient. 
Both the present application and granted patent disclose a method comprising pushing a membrane through a guide tube to cover a microfracture in an articular surface of a patient with the membrane, where the guide tube extends through the patient's skin such that a distal end of the guide tube is adjacent the microfracture as the membrane exits the guide tube.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0237277 to Zannis et al. in view of U.S. Patent No. 5,653,715 to Reich et al.
As to Claims 1, 9, and 12, Zannis discloses an apparatus (10F, Fig. 16). The apparatus comprises a guide (12F) that comprises a platform (18F) having a first side, a second side, and a hole (60F) extending through the first and second sides (Figs. 16-19, [0100]), the guide configured to receive a membrane (16), and a guide tube (60F) having a first end, a second end, and a channel (Figs. 16-19, [0100]) extending from the first end to the second end (Figs. 16-19), the first end configured to be coupled to the platform (via 82F) such that the hole of the platform is in fluid communication with the channel of the guide tube [0102-0104], and an applicator (26F) comprising a first end, a second end, and an elongated body extending from the first end to the second end (Figs. 16-19, [0103]), the elongated body having a length greater than a length of the guide tube (length of 94F, Fig. 19), the second end (24F) of the applicator configured to push a membrane (16) through the guide tube to an application site in a patient [0108]. 
As to Claim 3, Zannis discloses an apparatus where the platform and the guide tube are unitary (Figs. 16-19, [0100-0101]).
As to Claim 4, Zannis discloses an apparatus where the first end of the applicator includes an enlarged handle (76F). 
As to Claim 5, Zannis discloses an apparatus where the first end of the applicator is configured to be engaged by a machine [0101, 0104]. 
As to Claim 6, Zannis discloses an apparatus where the second end of the applicator includes a resilient tip (30A, [0073], Figs. 1-2). 
As to Claim 7, Zannis discloses an apparatus where the second end of the applicator has a rounded shape [0073]. 
As to Claim 8, Zannis discloses an apparatus where the second end of the applicator has a transverse dimension that is larger than a transverse dimension of the elongated body (formed by 30A or 100, 102F). 
As to Claim 10, Zannis discloses an apparatus where the first end of the guide tube has a first outer transverse dimension and the second end of the guide tube has a second outer transverse dimension that is smaller than the first transverse dimension (Figs. 16-19). 
As to Claim 11, Zannis discloses an apparatus where the channel has an inner maximum transverse dimension of 10 millimeters (mm) at a point located nearer the second end of the guide tube than the first end [0075]. 
As to Claims 1-16, Zannis discloses the claimed invention except for where the first side of the platform includes a recess that is configured to receive a membrane, where the first side of the platform has a maximum transverse dimension that is at least twice as large as a maximum thickness of the platform, where the platform has an elongated shape with rounded ends, where the recess is rectangular, where the recess has a maximum depth of 5 millimeter (mm).
Reich discloses an apparatus (10) wherein the first side of the platform (20) includes a recess that is configured to receive a membrane (28), where the first side of the platform has a maximum transverse dimension that is at least twice as large as a maximum thickness of the platform (Figs. 2, 3, 5), where the platform has an elongated shape with rounded ends (Figs. 2, 3, 5), where the recess is rectangular (Figs. 2, 3, 5). The recess has a maximum depth of 5 millimeter (Col. 5, Lines 11-24) in order to provide a platform for receiving a membrane prior to deployment through a cannula to a target site (Col. 2, Lines 57-67 - Col. 3, Lines 1-10). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guide apparatus of Zannis with the platform modification of Reich in order to provide a platform for receiving a membrane prior to deployment through a cannula to a target site.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0237277 to Zannis et al. in view of U.S. Patent No. 5,653,715 to Reich et al. in further view of U.S. Patent Pub. No. 2010/0191195 to Kirschenbaum. 
As to Claims 17 and 18, Zannis and Reich describe the platform, apparatus, and membrane as applied above.
As to Claim 19, Zannis discloses a method [0017] comprising pushing a membrane (16) through a guide tube (60F) to cover a surgical site, where the guide tube extends through the patient's skin such that a distal end of the guide tube is adjacent the site as the membrane exits the guide tube [0100-0105]. 
As to Claim 20, Zannis discloses a method [0017] further comprising providing a platform (18F) with a first side, a second side, a hole (60F) extending through the first and second sides and coupling the platform to a guide tube prior to pushing the membrane through the guide tube [0104]. 
As to Claim 21, Zannis discloses a method [0017] wherein the membrane is at least partially folded as it enters the guide tube and at least partially returns to its pre-folded form at the end of the applicator as the applicator pushes the membrane past the first end of the guide tube (Figs. 1-2). 
As to Claims 17-21, Zannis discloses the claimed invention except for wherein the first side of the platform includes a recess that is configured to receive a membrane.
Reich discloses an apparatus (10) and method (Col. 2, Lines 57-67 - Col. 3, Lines 1-10) wherein the first side of the platform (20) includes a recess that is configured to receive a membrane (28) in order to provide a platform for receiving a membrane prior to deployment through a cannula to a target site (Col. 2, Lines 57-67 - Col. 3, Lines 1-10). 
As to Claims 17-21, Zannis and Reich disclose the claimed invention except for a kit including a package within which the platform and membrane are disposed, wherein the platform and membrane are sterile, and wherein the method includes covering a microfracture in an articular surface of a patient with the membrane
Kirschenbaum discloses a kit (1003) including a package within which the platform and membrane are disposed, wherein the platform and membrane are sterile [0128-0129], and wherein the method includes covering a microfracture in an articular surface of a patient with the membrane [0100-0105] in order to provide a readily pre-packaged kit for use in microfracture surgery [0025-0026]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guide apparatus of Zannis and Reich with the kit and microfracture method modification of Kirschenbaum in order to provide a readily pre-packaged kit for use in microfracture surgery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775